Name: Commission Regulation (EEC) No 309/88 of 2 February 1988 amending Regulation (EEC) No 537/70 authorizing Member States to take measures derogating from certain requirements of the quality standards applicable to exports to third countries of flowering bulbs, corms and tubers
 Type: Regulation
 Subject Matter: agricultural activity;  cooperation policy;  technology and technical regulations
 Date Published: nan

 No L 31 /73 . 2 . 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 309/88 of 2 February 1988 amending Regulation (EEC) No 537/70 authorizing Member States to take measures derogating from certain requirements of the quality standards appli ­ cable to exports to third countries of flowering bulbs , corms and tubers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage ('), Having regard to Council Regulation (EEC) No 315/68 of 12 March 1968 fixing quality standards for flowering bulbs, corms and tubers (2), as last amended by Regulation (EEC) No 1 733/84 (3), and in particular Article 2 (2) thereof, Whereas pursuant to Article 2 (2) of Regulation (EEC) No 315/68 Member States may be authorized to take measures derogating from certain requirements of the quality standards in order to allow exporters to meet the trade requirements of certain non-member countries ; Whereas the plant health measures in force in Japan require that imported Hyacinthus orientalis bulbs be grown for at least one year before being allowed on the market ; whereas during that year the size of the Hyacin ­ thus orientalis bulbs increases by at least 2 cm ; Whereas this situation has been taken into account by Commission Regulation (EEC) No 537/70 (4), as amended by Regulation (EEC) No 2737/77 Q and (EEC) No 3420/84 (% which authorized a minimum size of 12 cm for Hyacinthus orientalis bulbs exported to Japan ¢ whereas these measures expired on 31 December 1987 ; Whereas there is no likelihood of the abolition of the existing plant-health measures in Japan ; whereas the measures provided in Regulation (EEC) No 2737/77 should therefore be reintroduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 537/70 is amended as follows : 1 . 'Hyacinthus orientalis ' is added to Article 1 ( 1 ) until 31 December 1988 . 2. The text appearing in the Annex to this Regulation is added to the Annex thereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 February 1988 . For the Commission Frans ANDRIESSEN * Vice-President (') OJ No L 55, 2. 3 . 1968 , p. 1 . 0 OJ No L 71 , 21 . 3 . 1968 , p. 1 . 0 OJ No L 164, 22 . 6. 1984, p. 1 . O OJ No L 67, 24. 3 . 1970, p. 10 . 0 OJ No L 316, 10 . 12. 1977, p . 29 . (6) OJ No L 316, 6 . 12 . 1984, p. 33 . 3 . 2 . 88No L 31 /8 Official Journal of the European Communities ANNEX Description of products Type of pack Third countryof destination Minimum size Size grading Hyacinthus orientalis (') any packing Japan 12 cm 12-14 (&lt;) Until 31 December 1988 .